Citation Nr: 0101368	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-18 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Earlier effective date for grant of service connection 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
PTSD, on appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
February 1999 rating determination, by the  Pittsburgh, 
Pennsylvania Regional Office (RO), which established service 
connection for PTSD and assigned a 10 percent evaluation. 


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran was scheduled for a Central Office hearing before 
a member of the Board in January 2001.  The veteran canceled 
this hearing and requested that he be afforded a hearing 
before a member of the Board at the RO.  As such, he should 
be afforded such a hearing.  

Accordingly, this matter is hereby remanded to the RO for the 
following:

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
available opportunity, with appropriate 
notification to the veteran.  After the 
hearing is held, the claims file should 
be returned to the Board in accordance 
with current applicable procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




